concurs in a separate memorandum as follows: I concur with my colleagues to the extent that they find that plaintiffs claims should be dismissed; however, it is my view that dismissal should be based exclusively on lack of subject matter jurisdiction. The underlying controversy here involves the rabbinical tribunal’s procedures in summoning plaintiff before it, the fairness and propriety of its going forward without granting plaintiff further opportunity to pursue a zabla procedure, the use of a heter instead of a get and related issues as to the circulation of the heter for signature, sufficiency of the proof supporting the signatures and the statements made in the heter. Plaintiff would have us rule that she duly commenced a zabla and that the tribunal improperly found her to be “recalcitrant” for disregarding its summons or hazmana, thereby having us determine whether the rabbinical tribunal properly acquired jurisdiction over plaintiff, and whether there was sufficient evidence before it to sustain its principal finding.
Review of these issues is inextricably linked to review and interpretation of ecclesiastical doctrine, law, practices, procedures and rulings, which is proscribed by the First Amendment entanglement doctrine (Presbyterian Church in U.S. v Mary Elizabeth Blue Hull Mem. Presbyt. Church, 393 US 440, 447 [1969]; see also Park Slope Jewish Ctr. v Congregation B’nai Jacob, 90 NY2d 517, 521 [1997]; First Presbyt. Church of Schenectady v United Presbyt. Church, 62 NY2d 110, 116-117 [1984], cert denied 469 US 1037 [1984]) as an infringement upon a religious community’s “independence from secular control or manipulation” (Kedroff v St. Nicholas Cathedral of Russian Orthodox Church in N. Am., 344 US 94, 116 [1952]). The entanglement issue has been noted as an especial problem in the context before us, i.e., defamation claims arising out of a religious dispute (see e.g. Klagsbrun v Va’ad Harabonim of Greater Monsey, 53 F Supp 2d 732, 740-741 [1999], affd 263 F3d 158 [2001]; Farley v Wisconsin Evangelical Lutheran Synod, 821 F Supp 1286, 1290 [1993]; see also Hutchison v Thomas 789 F2d 392, 393 [1986], cert denied 479 US 885 [1986]). Moreover, as the majority notes, quoting Watson v Jones (13 Wall [80 *184US] 679, 728-729 [1871]): “The right ... to create tribunals . . . for the ecclesiastical government of all the individual members, congregations, and officers within the general association, is unquestioned. All who unite themselves to such a body do so with an implied consent to this government, and are bound to submit to it. But it would be a vain consent and would lead to the total subversion of such religious bodies, if any one aggrieved by one of their decisions could appeal to the secular courts and have them reversed. It is of the essence ... of their right to establish tribunals for the decision of questions arising among themselves, that those decisions should be binding in all cases of ecclesiastical cognizance, subject only to such appeals as the organism itself provides for.” (Emphasis added.) Consequently, I would not reach the underlying merits of any of plaintiffs claims, but would dismiss purely based upon the nonjusticiable nature of this religious dispute.